NOT PRECEDENTIAL

                       UNITED STATES COURT OF APPEALS
                            FOR THE THIRD CIRCUIT
                                 ____________

                                      No. 15-3963
                                     ____________

                             JAMES ANDREW BRIDGE,
                                              Appellant

                                            v.

    BRIAN FOGELSON; TINA RITCHIE; BRUCE HANELT; MARTA RIVARA;
        EUGENE F. WOZNICKI; JACK H. BRITTEN; LOUIS MELCHOR;
        ROBERT BURNS; FREDERICK P. COOK; ROBERT L. BRANDT;
                  GLORIA RIVERA; KEVIN BRENNAN
                            ____________

                    On Appeal from the United States District Court
                             for the District of New Jersey
                              (D.N.J. No. 3-15-cv-03160)
                     District Judge: Honorable Peter G. Sheridan
                                     ____________

                   Submitted Pursuant to Third Circuit L.A.R. 34.1(a)
                                    June 23, 2016

  Before: McKEE, Chief Judge,* FISHER** and GREENAWAY, JR., Circuit Judges.

                                (Filed: March 15, 2017)




                                     ____________


      *
         Honorable Theodore A. McKee concluded his term as Chief Judge of the United
States Court of Appeals for the Third Circuit on September 30, 2016.
       **
          Honorable D. Michael Fisher, United States Circuit Judge for the Third Circuit,
assumed senior status on February 1, 2017.
                                       OPINION***
                                      ____________

FISHER, Circuit Judge.

       James Bridge appeals the District Court’s dismissal of his complaint under Federal

Rule of Civil Procedure 12(b)(6) and its surrender of federal jurisdiction under Colorado

River abstention.1 We will affirm, but on a rationale different from that adopted by the

District Court.

                                              I

       On April 24, 2013, in a special meeting of the North Warren Education

Association, Bridge was removed from his position as President of the Association for

reasons of gross negligence. In his place, the Association appointed Patricia Douglas-

Jarvis, who was formerly the Vice President of the Association, to the position of

President. In response to the motion to oust him, Bridge produced an email exchange

between himself and Douglas-Jarvis that had occurred eleven days earlier. In one email,

Douglas-Jarvis had used a religious epithet to describe the Superintendent of the school

district, Brian Fogelson.

       Word of Bridge’s dissemination of the email spread quickly, and Fogelson, upon

learning of the email, filed an affirmative action complaint. Pursuant to its affirmative


       ***
          This disposition is not an opinion of the full Court and pursuant to I.O.P. 5.7
does not constitute binding precedent.
      1
        See Colorado River Water Conservation Dist. v. United States, 424 U.S. 800
(1976).
                                             2
action procedure, the school’s Affirmative Action Officer, Louis Melchor, investigated

the complaint. After investigating, the Affirmative Action Officer concluded that Bridge

had perpetuated the discriminatory nature of the original email and that his distribution

had disrupted the orderly operations of the school and caused the Superintendent

unnecessary emotional distress in violation of the Title VII of the Civil Rights Act and

board policy.

       After disseminating the email, Bridge also took other actions in response to his

removal as President. Bridge submitted a letter to the Association’s Executive Council

claiming that his removal was unlawful and demanding that he be reinstated. Bridge

placed copies of his letter around the school. In response to his letter, staff members

complained to the Superintendent about Bridge’s behavior. Three staff members in

particular also complained to the Affirmative Action Officer about Bridge’s bullying and

harassment during his time as President of the Association. The Affirmative Action

Officer investigated these hostile work environment claims, in addition to the earlier

investigation, and concluded that Bridge’s actions had created a hostile work

environment in violation of board policy. The first investigation resulted in Bridge’s

employment and adjustment increments for the 2013-14 school year being withheld,

while other disciplinary consequences were a consequence of the second investigation.

       In response, Bridge has filed numerous complaints in various state and federal

venues, including with the New Jersey Public Employment Relations Commission, the

                                             3
New Jersey Commissioner of Education, the Equal Employment Opportunity

Commission, and the New Jersey Division on Civil Rights. Bridge filed this suit in the

District Court for the District of New Jersey, alleging he was deprived of his First

Amendment rights.

       The defendants filed a motion to dismiss under Rule 12(b)(6). The District Court

surrendered federal jurisdiction based on its invocation of Colorado River abstention.

Following its decision to abstain, the District Court granted the defendants’ motion on

November 17, 2015, and dismissed Bridge’s complaint with prejudice. Bridge timely

appealed.

                                             II

       The District Court had jurisdiction under 28 U.S.C. § 1331. We have jurisdiction

under 28 U.S.C. § 1291. We exercise plenary review over an order granting a Rule

12(b)(6) motion.2 In deciding a motion to dismiss, we “accept all factual allegations as

true, construe the complaint in the light most favorable to the plaintiff, and determine

whether, under any reasonable reading of the complaint, the plaintiff may be entitled to

relief.”3




       2
       Winer Family Tr. v. Queen, 503 F.3d 319, 325 (3d Cir. 2007).
       3
       Phillips v. Cty. of Allegheny, 515 F.3d 224, 233 (3d Cir. 2008) (internal quotation
marks omitted).
                                            4
                                             III

       Bridge raises three arguments on appeal: (1) the District Court improperly

considered a New Jersey Administrative Law Judge’s report in dismissing his complaint;

(2) Colorado River abstention does not apply here; and (3) even if Colorado River

abstention applies, the District Court, rather than dismissing his complaint, should have

stayed the case pending the outcome of his New Jersey administrative proceedings. We

do not reach these arguments, for in our view there is a non-abstention based ground

upon which we must affirm the District Court’s dismissal.

       Issue preclusion, also known as collateral estoppel, bars relitigation of issues

adjudicated in a prior action. Bridge’s First Amendment claims were recently addressed

by New Jersey’s Public Employment Relations Commission (PERC). In certain

circumstances, state agency determinations “may be given preclusive effect . . . where the

agency is acting in a judicial capacity.”4 “We have explained that ‘in determining

whether a litigant has been given a “full and fair” opportunity to litigate a claim, we must

take into account the possibility of appellate review’ because a full and fair opportunity to

litigate ‘includes the possibility of a chain of appellate review.’”5 PERC is a New Jersey




       4
        Caver v. City of Trenton, 420 F.3d 243, 259 (3d Cir. 2005).
       5
        DePolo v. Bd. of Supervisors of Tredyffrin Twp., 835 F.3d 381, 387 (3d Cir.
2016) (quoting Crossroads Cogeneration Corp. v. Orange & Rockland Utils., Inc., 159
F.3d 129, 137 (3d Cir. 1998)).
                                            5
administrative agency acting in a quasi-judicial capacity.6 It rejected Bridge’s argument

that his First Amendment rights were violated as a result of the same events at issue in

this federal case.7 Under New Jersey law, Bridge had a right to appeal PERC’s decision

to the Appellate Division of the New Jersey Superior Court within 45 days of its

issuance.8 He did not do so. PERC’s decision is now a final judgment entitled to

preclusive effect in federal court.9 “In public employee discipline matters, the public

interest in the finality of the litigated disciplinary matter must weigh in the equitable

application of estoppel principles, for it is an unnamed party in interest to the efficient

and fair resolution of civil service discipline.”10 Bridge’s federal complaint was properly

dismissed.

                                              IV

       For the foregoing reasons, we will affirm the District Court’s order.




       6
         See City of Jersey City v. Jersey City Police Officers Benevolent Ass’n, 713 A.2d
472, 479 (N.J. 1998); Galloway Twp. Bd. of Educ. v. Galloway Twp. Educ. Ass’n, 393
A.2d 218, 224 (N.J. 1978).
       7
         N. Warren Reg’l Sch. Dist. Bd. of Educ., No. 2016-85 (N.J. P.E.R.C. June 30,
2016). The New Jersey Commissioner of Education also rejected claims brought by
Bridge stemming from the events at issue in this case. James Bridge, No. 306-16 (N.J.
Comm’r of Educ. Aug. 22, 2016). Bridge did not exercise his right to appeal the
Commissioner’s decision to the New Jersey Superior Court, Appellate Division. See N.J.
Stat. Ann. § 18A:6-9.1(a).
       8
         See N.J. Stat. Ann. § 34:13A-5.4(d); N.J. Ct. R. 2:4.1(b).
       9
         See DePolo, 835 F.3d at 387 & n.20.
       10
          Winters v. N. Hudson Reg’l Fire & Rescue, 50 A.3d 649, 660 (N.J. 2012).
                                              6